Per Curiam,
One of the specifications alleges error “in charging the jury that the Electrical Bureau was not a branch of the police power of the municipality, and that the city .... was answerable in damages for the negligence of that bureau.”
While said bureau neither manufactures nor sells electricity, it was conclusive^ shown that from certain grants or privileges to private citizens, corporations, etc., regulated by ordinance, it derives an annual revenue of about one hundred and fifty thousand dollars, which it pays into the treasury of the city. In the performance of municipal duties, for the benefit of the *495city, the employees of the bureau are in fact the servants of the city, in like manner as are the employees of its gas and water departments. “ When a municipal corporation transacts business as a vendor and distributor of water, the relation of her employees is that of servants to her, and the maxim ‘ respondeat superior’ applies to their acts and negligences in conducting this business: ” Philadelphia v. Gilmartin, 71 Pa. 140, 158, and cases cited. In Kibele v. Philadelphia, 105 Pa. 41, 45, it was said: “ The city, as a manufacturer and vendor of gas, was bound to know all about its character and to take care that through the default of its officers or agents the article which it manufactured and sold was the occasion of harm to no one.”
In no proper sense, can the Electrical Bureau be regarded as “ a branch of the police power of the municipality.” The learned trial judge was therefore clearly right in holding that it was a revenue producing department of the municipal government, and consequently the citj'- is liable for the negligent acts of its employees therein.
The only other specification is the refusal of the court to withdraw the case from the jury by directing a verdict for the defendant. To have done so, would have been plain error. In view of the testimony, tending to prove that the careless and reckless driving of the employee of the Electrical Bureau was the proximate cause of plaintiff’s injury, the case was necessarily for the exclusive consideration of the jury; and to them it was fairly submitted with instructions to which no exception was taken.
The judgment is affirmed.